Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 7-9, with respect to the rejection(s) of the independent claim(s) 1, 12 and 17, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in an interview with Dan Hu (Registration No. 40,025) on 05/18/2022.
Please amend the Claims as follows:
1.	(Currently Amended) A computing device, comprising: 
	a processing resource; and
	a non-transitory machine-readable storage medium storing instructions executable by the processing resource to:
		cause display of a character, wherein the character dictates an altered version of a password to be entered, wherein the password includes a string of characters in a given order;
		receive a user-entered password comprising [[an]]the altered version of [[a]]the password based on an alteration of the password made by a user when inputting the user-entered password based on the displayed character, the alteration of the password comprising changing an order of characters in the string of characters wherein the changed order of characters is different from the given order, and wherein the displayed character dictates that the alteration of the password comprises starting the altered version of the password with a first character that is different from a starting character of the password, wherein the first character is part of the password;
		generate, based on the displayed character, a transposed version of the user-entered password by reversing the alteration of the password made by the user, wherein the reversing of the alteration of the password comprises modifying the changed order of characters to revert back to the given order of characters in the string of characters;
		compare the transposed version of the user-entered password to a stored password, the transposed version of the user-entered password comprising an unaltered version of the password; and
		grant access based on the comparison.
2.	(Cancelled)
3.	(Cancelled) 
4.	(Cancelled)
5.	(Cancelled)
6.	(Previously Presented) The computing device of claim 1, wherein the reversing of the alteration of the password comprises reversing a k and n-k character swap.
7.	(Previously Presented) The computing device of claim 1, wherein the alteration of the password comprises reversing characters of the password by the user.
8.	(Previously Presented) The computing device of claim 1, wherein the instructions are executable by the processing resource to hash the transposed version of the user-entered password.
9.	(Previously Presented) The computing device of claim 8, wherein the instructions to compare the transposed version of the user-entered password to the stored password include instructions to compare the hashed transposed version of the user-entered password to the stored password, wherein the stored password is a hashed stored password.
10.	(Previously Presented) The computing device of claim 1, wherein the instructions to grant access based on the comparison include instructions to grant access in response to the transposed version of the user-entered password matching the stored password.
11.	(Previously Presented) The computing device of claim 1, wherein the instructions to grant access based on the comparison include instructions to deny access in response to the transposed version of the user-entered password not matching the stored password.
12.	(Currently Amended) A non-transitory computer readable medium storing instructions executable by a processing resource to cause the processing resource to:
	cause display of a character, wherein the character dictates an altered version of a password to be entered, wherein the password includes a string of characters in a given order;
	receive  a user-entered password comprising the [[the ]]altered version of the password based on an alteration of the password made by a user when inputting the user-entered password based on the displayed character, the alteration of the password comprising changing an order of characters in the string of characters wherein the changed order of characters is different from the given order, and wherein the displayed character dictates that the alteration of the password comprises starting the altered version of the password with a first character that is different from a starting character of the password, wherein the first character is part of the password;
	generate, based on the displayed character, a transposed version of the user-entered password by reversing the alteration of the password made by the user, wherein the reversing of the alteration of the password comprises modifying the changed order of characters to revert back to the given order of characters in the string of characters;
	compare the transposed version of the password to a stored password; and
	grant access based on the comparison.
13.	(Cancelled) 
14.	(Previously Presented) The non-transitory computer readable medium of claim 12, wherein the reversing of the alteration of the password includes reversing a k and n-k character swap.
15.	(Previously Presented) The non-transitory computer readable medium of claim 12, wherein the alteration of the password includes entering characters of the password in reverse.

16.	(Previously Presented) The non-transitory computer readable medium of claim 12, wherein the instructions are executable by the processing resource to: 
	after the display of the character, cause display of a second character different from the character, the second character dictating a different altered version of the password to be entered by the user.

17.	(Currently Amended) A method comprising: 
	receiving, by a computing device, a user-entered password comprising an altered version of a password based on an alteration of the password made by a user when inputting the user-entered password, wherein the user-entered password includes a special character indicating the alteration made by the user;
	generating, by the computing device based on the special character included in the user-entered password, a transposed version of the user-entered password, the transposed version of the user-entered password comprising an unaltered version of the password, and the generating of the transposed version of the user-entered password comprises reversing the alteration of the password made by the user, wherein the reversing of the alteration of the password comprises reversing a k and n-k character swap;
	comparing, by the computing device, the transposed version of the user-entered password to a stored password; and
	granting, by the computing device, access based on the comparison in response to the transposed version of the user-entered password matching the stored password.
18.	(Cancelled)
19.	(Cancelled) 
20.	(Previously Presented) The method of claim 17, comprising:
	hashing, by the computing device, the transposed version of the user-entered password,
	wherein comparing the transposed version of the user-entered password to the stored password comprises comparing the hashed transposed version of the user-entered password to the stored password, wherein the stored password is a hashed stored password.
Allowable Subject Matter
Claims 1, 6-12, 14-17, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
  teaches a method, comprising: receiving, by a computing device, an entered password, wherein the entered password includes a special character indicating an altered version of a password to be entered; generating, by the computing device based on the special character included in the entered password, a transposed version of the entered password, granting, by the computing device, access based on the comparison in response to the transposed version of the password matching the stored password.   
 Abene et al. (US Pre-Grant Publication No. 20180121655, hereinafter Abene) teaches the transposed version of the entered password comprising an unaltered version of the entered password, and the generating of the transposed version of the entered password comprising reversing alteration operations used to generate the altered version of the password.  
  teaches comparing, by the computing device, the transposed version of the entered password to a stored password.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 12, and 17.
Although Jiang discloses a method, comprising: receiving, by a computing device, an entered password, wherein the entered password includes a special character indicating an altered version of a password to be entered; generating, by the computing device based on the special character included in the entered password, a transposed version of the entered password, granting, by the computing device, access based on the comparison in response to the transposed version of the password matching the stored password, Jiang does not disclose a method comprising: receiving, by a computing device, a user-entered password comprising an altered version of a password based on an alteration of the password made by a user when inputting the user-entered password, wherein the user-entered password includes a special character indicating the alteration made by the user; generating, by the computing device based on the special character included in the user-entered password, a transposed version of the user-entered password, the transposed version of the user-entered password comprising an unaltered version of the password, and the generating of the transposed version of the user-entered password comprises reversing the alteration of the password made by the user, wherein the reversing of the alteration of the password comprises reversing a k and n-k character swap; comparing, by the computing device, the transposed version of the user-entered password to a stored password; and granting, by the computing device, access based on the comparison in response to the transposed version of the user-entered password matching the stored password.  Furthermore, the Examiner notes prior art teachings, such as Abene, which teaches the transposed version of the entered password comprising an unaltered version of the entered password, and the generating of the transposed version of the entered password comprising reversing alteration operations used to generate the altered version of the password; and Dayan, which teaches comparing, by the computing device, the transposed version of the entered password to a stored password.  However, the Examiner notes that the prior art does not properly disclose receiving, by a computing device, a user-entered password comprising an altered version of a password based on an alteration of the password made by a user when inputting the user-entered password, wherein the user-entered password includes a special character indicating the alteration made by the user; generating, by the computing device based on the special character included in the user-entered password, a transposed version of the user-entered password, the transposed version of the user-entered password comprising an unaltered version of the password, and the generating of the transposed version of the user-entered password comprises reversing the alteration of the password made by the user, wherein the reversing of the alteration of the password comprises reversing a k and n-k character swap; comparing, by the computing device, the transposed version of the user-entered password to a stored password; and granting, by the computing device, access based on the comparison in response to the transposed version of the user-entered password matching the stored password.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 6-11, 14-16, and 20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436